           Case 1:19-cv-02519-AJN Document 101 Filed 06/08/21 Page 1 of 5




June 8, 2021

VIA CM/ECF

Hon. Alison J. Nathan
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. et al.,
                   Nos. 19 Civ. 2519 and 19 Civ. 2523: Summary Judgment Briefing Schedule

Dear Judge Nathan:

        The parties write jointly pursuant to your June 1, 2021 order directing them to confer about
a summary judgment briefing schedule. See Dkt. 99/100 at 4. 1 The parties have been unable to
agree on that schedule despite meeting and conferring in good faith. Accordingly, the parties’
positions are set forth below.

                                               Red Tree’s Position

         Red Tree respectfully proposes the following schedule:

               •   Close of discovery: Thursday, July 1, 2021

               •   Defendants’ briefs in opposition to summary judgment due: Thursday, July 15,
                   2021 (14 days)

               •   Red Tree’s replies due: Thursday, July 29, 2021 (14 days)

        This schedule is warranted given the simplicity of this case and the length of time that Red
Tree’s summary judgment motions have been pending. Red Tree first filed those motions in New
York state court in February 2019. Dkt. 1/1. 2 Those motions assert straightforward contract claims
based on Defendants’ default under three promissory notes and a credit agreement. See No. 19
Civ. 2519, Dkt. 3-1 at 297-300; No 19 Civ. 2523, Dkt. 5-1 at 178. Now that Defendants have had
Plaintiffs’ summary judgment motions in hand for over two years, there should be little difficulty
in briefing a response. Moreover, Defendants and their counsel have already litigated similar legal
issues in Dresser-Rand Co. v. Petróleos de Venezuela, S.A. et al., No. 19 Civ. 2689, another
creditor case pending before Judge Stanton. Defendants have indicated that they may raise the
same impossibility defense here that they raised in Dresser-Rand, where they assert that they were
prevented from making payments by OFAC sanctions or certain bank policies. See Dkt. 86/87 at

1
 In this letter, Red Tree cites filings from the two dockets as “Dkt. #/#,” where the first docket number refers to the
docket entry in No. 19 Civ. 2519 and the second docket number refers to the docket entry in No. 19 Civ. 2523.
2
  On April 11, 2019, after Defendants removed these cases to federal court, Red Tree re-filed the motions on the
federal dockets. Dkt. 24/25.
           Case 1:19-cv-02519-AJN Document 101 Filed 06/08/21 Page 2 of 5

Hon. Alison J. Nathan
June 8, 2021
Page 2

2; see also No. 19 Civ. 2689, Dkt. 47 at 10-14; Dkt. 119 at 10-20. While the facts in Dresser-
Rand are materially different than the facts of this case – in particular, there is no evidence that
Defendants have ever even tried to make payments to Red Tree, let alone that such payments have
been prevented – that overlap should further streamline Defendants’ briefing here.

       This schedule also provides Defendants ample time to obtain and review the discovery
permitted by the June 1 order. The scope of discovery has been considerably narrowed because
Defendants’ original requests are now moot. Dkt. 99/100 at 4. The new discovery the Court has
permitted covers only document discovery on narrow topics about Defendants’ impossibility
defense and the authenticity of one promissory note. Id. There is no reason to think that the new
discovery will be voluminous. And Defendants already have access to some of that discovery in
the Dresser-Rand action. 3 Perhaps for those reasons, the Court’s June 1 order directed Defendants
to procure and review outstanding documents within one month. Id.

        Defendants now make meritless attempts to buy more time. They ask the Court to
reconsider the June 1 order and extend discovery by another week. But given the simplicity of
this case and length of time Defendants have already had to seek discovery, there is no need to
further drag out the discovery period. And Defendants’ attempt to expand discovery beyond the
narrow scope permitted in the June 1 order is also improper. In September 2020, after their original
56(d) discovery requests were mooted, Defendants only sought document discovery from three
third parties – SACE S.p.A., GE EFS, and Wells Fargo Securities, LLC. Dkt. 99/100 at 3. Now,
Defendants ask to serve up to 6 document subpoenas and seek deposition testimony from
unspecified third parties. They also claim that they need unspecified letters rogatory for foreign
discovery. And they also state for the first time that they need additional unspecified documents
and testimony from Red Tree.

        All of that discovery is outside what the June 1 order permits. It is also improper because
Defendants could have served that discovery, or moved for it, at any time over the last two years.
They chose not to do so. Defendants also have made no attempt to meet and confer with Red Tree
about this discovery. Nor can Defendants explain why they waited two years to serve discovery
on non-parties despite their ability to do so any time. For example, while Defendants claim that
Red Tree’s earlier productions somehow show a need for discovery into Zuma Bank, they could
have sought that discovery at any time since Red Tree’s productions were made, but did not do so.
Defendants’ last-ditch effort to defy the Court’s recent order follows years of delays and
constitutes a side-door effort to win yet another stay at Red Tree’s expense. In any event,
Defendants have not even tried to submit an affidavit showing that the vague, open-ended new
discovery is proper, as Rule 56(d) requires. Fed. R. Civ. P. 56(d). The Court should reject


3
 In January 2021, Red Tree moved to intervene in Dresser-Rand because Defendants had in that case already taken
much of the same discovery from Deutsche Bank Trust Company Americas that they sought in their Rule 56(d)
motions here. Letter Motion for Conference, Dresser-Rand Co. v. Petroleos de Venezuela, S.A., No. 19 Civ. 2689,
Dkt. 104 (S.D.N.Y. Jan. 25, 2021). Red Tree accordingly requested that the Dresser-Rand court modify the protective
order and allow the parties here to use that discovery in this case. Both the plaintiff in Dresser-Rand and Defendants
have stated that they do not oppose that motion (with one caveat that Red Tree agreed to). No. 19 Civ. 2689, Dkt.
107-109. That motion remains pending.
         Case 1:19-cv-02519-AJN Document 101 Filed 06/08/21 Page 3 of 5

Hon. Alison J. Nathan
June 8, 2021
Page 3

Defendants’ last-minute attempts to put off summary judgment yet again and allow them only the
discovery they claimed to need last September.

         Finally, Red Tree’s due process interest in resolving this case quickly supports an expedited
briefing schedule. See Dkt. 57/58 at 5-6. Since Red Tree’s motions were filed, the District of
Delaware has proceeded towards a sale of PDVSA’s shares in PDV Holding, Inc. – Defendants’
primary asset in the United States – to satisfy another creditor’s $1.4 billion judgment. See
Opinion, Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, No. 17 Misc. 151, Dkt. 234,
at 40 (D. Del. Jan. 4, 2021). Just last week, the Third Circuit denied a motion to stay that sale
process pending appeal. See Order, Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela,
No. 21-1276, Dkt. 41 (3d Cir. June 2, 2021). Because any further delay in this case puts Red Tree
at risk of being left out of the Crystallex sale process, the parties should brief summary judgment
in this case as soon as possible.

                                       Defendants’ Position

        Defendants propose the following schedule for the completion of discovery and briefing
on the summary judgment motion:

           •   Completion of discovery: July 8, 2021

           •   Defendants’ opposition to summary judgment due: August 9, 2021

           •   Plaintiff ’s reply in support of summary judgment due: August 23, 2021

         As reflected above, Defendants are seeking an additional 7 days to complete discovery,
followed by 30 days to file their opposition to summary judgment, and 14 days for Red Tree to
file a reply. Defendants respectfully submit that the additional 7 days to complete discovery are
necessary in light of the amount of discovery that needs to be completed. As of the filing of this
letter, Defendants intend on serving 6 document subpoenas in the coming days, two of which may
require Defendants to seek the issuance of a letter rogatory from this Court. Defendants also intend
on seeking deposition testimony from certain non-parties, and will also seek documents and
deposition testimony from Red Tree. The current discovery cutoff of July 1, 2021 (30 days from
the Court’s June 1 Order) is further complicated by the fact that Dennis Tracey, lead counsel for
the Defendants, will be out of the country from June 25 – July 2, and thus will not be able to take
depositions during this time. Under the current schedule, depositions would thus likely have to
occur prior to June 25, and under the circumstances, it seems likely that Defendants would not
have all relevant documents at that time. If Defendants are granted the 7 day extension to complete
discovery, we are confident that we can complete all of the domestic discovery by July 8. As the
Court is aware, however, we have no control over foreign authorities, and if we cannot complete
discovery as to the foreign entities, we will so update the Court.

        Relatedly, Defendants will need sufficient time to review and analyze all of the documents
and testimony that they anticipate receiving in discovery. This is particularly true in light of the
fact that Defendants have not had access to their own documents and witnesses in this case. For
         Case 1:19-cv-02519-AJN Document 101 Filed 06/08/21 Page 4 of 5

Hon. Alison J. Nathan
June 8, 2021
Page 4

that reason, Defendants respectfully request 30 days after the close of discovery to prepare
opposition papers to the motion for summary judgment.

       Red Tree asserts several arguments against granting Defendants’ request for a modest
extension of seven days to complete discovery. None of them have any merit.

        First, Defendants are not trying to expand the scope of discovery permitted in the June 1
Order as Red Tree suggests. In Defendants’ Rule 56(d) briefing and in various letters to the Court,
see, e.g., Dkt. 86/87, Defendants have been fully transparent as to the scope of discovery being
sought, which includes information related to the assignment of the various notes and agreements
at issue in the case, as well as information related to Defendants’ impossibility defense.
Defendants have no intention of expanding the scope of discovery. There is also no merit to Red
Tree’s argument that discovery should be strictly limited to third-parties previously identified by
Defendants. Subsequent to filing the Rule 56(d) motion, Red Tree voluntarily produced certain
documents, which revealed additional third-parties that are likely to have relevant information,
including Zuma Bank, an international financial institution that transmitted at least one payment
on behalf of PDVSA pursuant to the notes. As such, Zuma is likely to have information that is
squarely relevant to Defendants’ impossibility defense. Defendants should not be prohibited from
seeking discovery from Zuma because Defendants were unaware of Zuma’s involvement in this
case until receiving the relevant documents from Red Tree, and Defendants have not had the
opportunity to conduct discovery as to Zuma Bank pending the Court’s ruling on the Rule 56(d)
motion. Red Tree’s argument that Defendants could have been conducting discovery for the past
two years directly conflicts with its position throughout this entire litigation that Defendants are
not entitled to any further discovery. Also, Red Tree’s argument that Defendants are trying to seek
additional unspecified documents and testimony from Red Tree is untrue. The documents and
testimony sought from Red Tree will be limited to the scope of discovery as outlined in
Defendants’ letters to the Court and the Court’s June 1 Order.

        Finally, Red Tree’s due process rights do not weigh in favor of an expedited schedule.
Defendants are only seeking a seven day extension to complete discovery and 30 days to submit
an opposition to the summary judgment brief. Red Tree has provided absolutely no basis for a
finding that such a brief extension (which would normally be granted on consent) could possibly
prejudice Red Tree’s due process rights. Even if the requested extension were not de minimis, as
set forth in Defendants’ letter to the Court dated April 9, 2021, Dkt. 98/99 at 2, Red Tree’s claims
of prejudice are grossly overstated.


 June 8, 2021                                            Respectfully submitted,

 /s/ Dennis H. Tracey III                                /s/ Steven F. Molo
 Dennis H. Tracey III                                    Steven F. Molo
 Matthew Alan Ducharme                                   Justin M. Ellis
 Hogan Lovells US LLP                                    Lauren F. Dayton
 390 Madison Avenue                                      MoloLamken LLP
 New York, NY 10017                                      430 Park Avenue
        Case 1:19-cv-02519-AJN Document 101 Filed 06/08/21 Page 5 of 5

Hon. Alison J. Nathan
June 8, 2021
Page 5

 (212) 918-3100 (telephone)                           New York, NY 10022
 (212) 918-3100 (fax)                                 (212) 607-8160 (telephone)
 dennis.tracey@hoganlovells.com                       (212) 607-8161 (fax)
                                                      smolo@mololamken.com
 Richard C. Lorenzo
 Hogan Lovells US LLP                                 Counsel for Red Tree Investments, LLC
 1111 Brickell Avenue, Suite 1900
 Miami, FL 33131
 (305) 459-6652 (telephone)
 (305) 459-6500 (fax)
 richard.lorenzo@hoganlovells.com

 Counsel for Petróleos De         Venezuela,   S.A.
 and PDVSA Petróleo, S.A.
